PER CURIAM.
In this workers’ compensation appeal, claimant seeks review of an order denying his request for an award of an attorney’s fee. Because the record reflects that claimant’s attorney successfully asserted a claim for medical benefits only, we reverse, and remand with directions that the judge of compensation claims grant the request and award a reasonable fee for the services of claimant’s attorney pursuant to section 440.34(3)(a), Florida Statutes (1999). We find particularly unpersuasive the hyper-technical effort by the employer/carrier and judge of compensation claims to distinguish the psychological therapy, which was ultimately authorized, from the authorization of a psychiatrist sought by claimant.
REVERSED and REMANDED, with directions.
MINER, KAHN and WEBSTER, JJ., concur.